Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board in claimant’s favor. For about six months prior to July 3, 1950, claimant worked as a counterman for the employer. About the middle of June, 1950, claimant, in addition to his previous duties, began to prepare fruit drinks from concentrates, involving the filling of large cans of the mixtures, carrying the cans to the basement refrigerator and later carrying them upstairs to the store level. The proof was that on the day of the incident, while lifting a can of the mixture, estimated to weigh about sixty pounds, out of the refrigerator, claimant almost dropped it and, as he lunged to grab it, felt a sudden sharp pain in his left chest. He rested for about fifteen minutes and then carried the can up the fifteen or twenty steps to the store level when he again felt the sharp pain. Claimant testified as to experiencing chest pains after he began handling the cans, and stated at the hospital that he had noticed shortness of breath during the four weeks prior to July 3, 1950. He also testified that before he began lifting the cans he had had no chest discomfort or shortness of breath. The board has *902found that claimant sustained accidental injuries in the nature of a coronary occlusion as a result of unusual exertions, causing total disability with subsequent partial disability. Substantial evidence supported the findings and justified the resolving of the issue of credibility in claimant’s favor. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.